Gaynor, J.
The opinion filed herewith in the similar case of the Brooklyn Elevated Railroad Company is applicable to this company’s case. ' I have examined into its financial condition with care, as I did also into that of the other company: It is pertinent to add that this company is assailing as excessive an assessed valuation of its nine miles of road at a total of only $1,111,190 for taxation, although it has issued $9,200,000 of bonds and $3,550,000 of stock, making a total of $12,750,000. Its bonds alone average over $1,000,000 a mile, while the total assessed value of its whole line is only about $1,000,000. The company seems to labor under the false notion that its obligation to pay interest upon *420this grossly excessive issue' Of bonds is superior to its obligation to pay its just share toward the support of government, which gave it life and protects it, and that it is therefore permissible for it to refuse to.pay and try to shoulder that share off upon the other taxpayers. Government which permitted the like- could not in' the nature of things long endure.
The motion to continue the temporary injunction is denied, and the said injunction is vacated.'
Motion denied and injunction vacated.